DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Lockwood et al. (US 2019/0196464), modified by Altman (US 2021/0116907).
	In regard to claim 1: Lockwood et al. discloses a vehicle control system comprising: a vehicle selection server comprising; a first memory, and a first processor coupled to the first memory (see [0022], [0040], [0162]); a vehicle control device comprising; a second memory, and a second processor coupled to the second memory (see [0038]), the second processor being configured to: control a host vehicle capable of traveling in an autonomous self-driving mode (see [0030]), a remote driving mode (see [0035]), and a manual driving mode (see [0030]); and a remote operation terminal comprising; a third memory, and a third processor coupled to the third memory (see [0106], [0254]), the third processor being configured to: operate the host vehicle remotely (see [0039], [0105], [0107]), wherein the first processor is configured to refer to the first memory, which stores vehicle information representing each of a plurality of vehicles, and to transmit the vehicle information regarding each of the plurality of vehicles to the third processor (see [0036], [0099], [0104]); wherein the third processor is configured to display the vehicle information regarding each of the plurality of vehicles on a display section (see [0105], [0116]), to acquire selection information, input by a remote operator, for one of the plurality of vehicles (see [0116]), and to transmit the selection information to the first processor (see [0116]); and wherein the second processor is configured to perform control in response to vehicle operation information transmitted from the third processor [corresponding to the identification information] so as to cause the host vehicle to travel in the remote driving mode (see [0116]); Lockwood et al. does not explicitly disclose wherein the first processor is configured to transmit identification information regarding the third processor that output the selection information to the second processor of the one of the plurality of vehicles corresponding to the selection information; however Lockwood et al. does disclose a vehicle control system comprising autonomous vehicles (see [0030]), a server configured to exchange information between the autonomous vehicles and remote operators (see [0162]), and remote operator terminals which are configured to control the autonomous vehicles remotely (see [0104] and [0105]), wherein multiple teleoperators may be assigned to monitor a single vehicle, and a single teleoperator may be assigned to monitor multiple vehicles (see [0107]), and wherein the teleoperators are assigned unique credentials (see [0109]); Altman teaches a vehicle control system comprising autonomous vehicles (see [0003]), a server configured to exchange information between the autonomous vehicles and remote operators (see [0009]), and remote operator terminals which are configured to control the autonomous vehicles remotely (see [0014], [0015]), wherein multiple teleoperators may be assigned to monitor a single vehicle, and a single teleoperator may be assigned to monitor multiple vehicles (see [0073]), and wherein the teleoperators are assigned unique credentials (see [0073], and [0123]), wherein the first processor is configured to transmit identification information regarding the third processor that output the selection information to the second processor of the one of the plurality of vehicles corresponding to the selection information (see [0123]: “The signals sent to the vehicle may represent or may carry, for example: (a) tele-operating commands… feedback data or other meta-data (e.g., time-stamp/datestamp, a unique identifier of the vehicle that this transmission is intended to, a unique identifier of the remote AI unit or the remote tele-operator that provided or transmitted the
data”), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the features of Altman with the system disclosed by Lockwood et al. as doing so amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 2: Lockwood et al. modified teaches the vehicle control system of claim 1, wherein: the second processor is configured to transmit condition information, relating to the remote operator, input by an occupant of the host vehicle to the first processor (see Altman [0073]: “The decision may be reached by taking into account one or more parameters or conditions, for example, current or historic or predicted or estimated or actual quality of communication with each candidate tele-operator (e.g., latency, delays, error rate, Quality of Service (QoS), bandwidth, goodput, throughput, reliability of connection, or the like), the current or predicted or estimated workload of each candidate tele-operator (e.g., a tele-operator that is already remote-driving another vehicle, may be defined as less preferable over another tele-operator or remote AI that is not currently remote-driving another vehicle), a pre-defined order of priority ( e.g., defining that if tele-operators A and B and C are all available, then the vehicle owner or the vehicle maker or the system administrator had defined that teleoperator B would be selected” emphasis added by Examiner); and 14the first processor is configured to transmit the vehicle information of the vehicle with the second processor that sent the condition information to the third processor corresponding to the remote operator satisfying the condition information (see [0073]).
In regard to claim 3: Lockwood et al. modified teaches the vehicle control system of either claim 1, wherein the vehicle information includes at least one of vehicle type, planned route of vehicle travel, vehicle travel history, or vehicle accident history (see Lockwood et al. [0079], [0083], [0108]).
In regard to claim 4: Lockwood et al. modified teaches the vehicle control system of either claim 2, wherein the vehicle information includes at least one of vehicle type, planned route of vehicle travel, vehicle travel history, or vehicle accident history (see Lockwood et al. [0079], [0083], [0108]).
In regard to claim 5: Lockwood et al. discloses a vehicle control method comprising: a vehicle selection server comprising; a first memory, and a first processor coupled to the first memory (see [0022], [0040], [0162]); a vehicle control device comprising; a second memory, and a second processor coupled to the second memory (see [0038]), the second processor being configured to: control a host vehicle capable of traveling in an autonomous self-driving mode (see [0030]), a remote driving mode (see [0035]), and a manual driving mode (see [0030]); and a remote operation terminal comprising; a third memory, and a third processor coupled to the third memory (see [0106], [0254]), the third processor being configured to: operate the host vehicle remotely (see [0039], [0105], [0107]), wherein the method comprises: the first processor referring to the first memory, which stores vehicle information representing each of a plurality of vehicles, and transmitting the vehicle information regarding each of the plurality of vehicles to the third processor (see [0036], [0099], [0104]); the third processor displaying the vehicle information regarding each of the plurality of vehicles on a display section (see [0105], [0116]), to acquire selection information, input by a remote operator, for one of the plurality of vehicles (see [0116]), and transmitting the selection information to the first processor (see [0116]); and the second processor performing control in response to vehicle operation information transmitted from the third processor [corresponding to the identification information] so as to cause the host vehicle to travel in the remote driving mode (see [0116]); Lockwood et al. does not explicitly disclose the first processor transmitting identification information regarding the third processor that output the selection information to the second processor of the one of the plurality of vehicles corresponding to the selection information; however Lockwood et al. does disclose a vehicle control system comprising autonomous vehicles (see [0030]), a server configured to exchange information between the autonomous vehicles and remote operators (see [0162]), and remote operator terminals which are configured to control the autonomous vehicles remotely (see [0104] and [0105]), wherein multiple teleoperators may be assigned to monitor a single vehicle, and a single teleoperator may be assigned to monitor multiple vehicles (see [0107]), and wherein the teleoperators are assigned unique credentials (see [0109]); Altman teaches a vehicle control system comprising autonomous vehicles (see [0003]), a server configured to exchange information between the autonomous vehicles and remote operators (see [0009]), and remote operator terminals which are configured to control the autonomous vehicles remotely (see [0014], [0015]), wherein multiple teleoperators may be assigned to monitor a single vehicle, and a single teleoperator may be assigned to monitor multiple vehicles (see [0073]), and wherein the teleoperators are assigned unique credentials (see [0073], and [0123]), the first processor transmitting identification information regarding the third processor that output the selection information to the second processor of the one of the plurality of vehicles corresponding to the selection information (see [0123]: “The signals sent to the vehicle may represent or may carry, for example: (a) tele-operating commands… feedback data or other meta-data (e.g., time-stamp/datestamp, a unique identifier of the vehicle that this transmission is intended to, a unique identifier of the remote AI unit or the remote tele-operator that provided or transmitted the data”), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the features of Altman with the system disclosed by Lockwood et al. as doing so amounts to use of a known technique to improve similar devices in the same way. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimotani (US 2021/0216066) discloses a system and methods for teleoperation of an autonomous vehicle including a server; Park (US 2018/0074490) discloses a system and methods for teleoperation of an autonomous vehicle including a server.
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669